Opinion of the Court by
Judge Hardin:
It is indisputably true, as contended for the appellant, that after the dissolution of the partnership neither Blair nor the appellant, could, on account of late partnership relations alone, bind the other by the use of the partnership1 name; but nevertheless, either of them may have used the name of the other, for the purpose of the late firm and otherwise,: — if authorized and permitted to do so by the other.
It appears from the admitted cash account of the late firm, that the money borrowed of Ferguson and Small went to the use of the firm, and from the facts and circumstances proved, we cannot decide, that the circuit court did not properly conclude, *512that the notes of the late firm were executed by Blair, with the assent and by the authority of the appellant.
Iiarlan & Newma/i%, for appellant.
Sweeney & Stuart, for appellee.
Wherefore the judgment is affirmed.